DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on August 26, 2022, have been considered and an action on the merits follows. As directed by the amendment, Claims 1 and 6 are amended. Claims 11-20 are new. Accordingly, Claims 1-20 are pending in this application.
Response to Arguments
Applicant’s amendment to the Drawings, filed August 26, 2022 has made the
examiners drawing objection moot. Therefore, the examiner’s drawing objection has
been withdrawn.
Applicant’s amendment to the Abstract, filed August 26, 2022 has made the
examiners abstract objection moot. Therefore, the examiner’s abstract objection has
been withdrawn. 
Applicant’s amendment to the Specification, filed August 26, 2022 has made the
examiners specification objection moot. Therefore, the examiner’s specification objection has been withdrawn. 
Applicant’s amendment to Claim 6, filed on August 26, 2002 has overcome the rejection under 35 U.S.C. 112(b). Therefore, the examiner’s 35 U.S.C. 112(b) rejection has been withdrawn.

Applicant’s arguments with respect to the rejection(s) of claims 1 and 5-10 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments with respect to the rejection(s) of claims 2-4 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of Jalie ‘3892, “JOELLE”, (2018) Online PDF. Les patrons Jalie. Web. https://jalie.com/products/joelle-half-zip-leotards-sewing-pattern?_pos=15&_sid=d23146d66&_ss=r , (herein after “Jalie ‘3892”), in view of Non-Patent Literature to Jalie Instructions, (2017) Online PDF. The Wayback Machine. (https://web.archive.org/web/20170204065841/https://jalie.com/blog/tutorial-sizing), (herein after “Jalie_instructions”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5 - 11 and 15 - 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Non-Patent Literature to Jalie ‘3892, “JOELLE”, (2018) Online PDF. Les patrons Jalie. Web. https://jalie.com/products/joelle-half-zip-leotards-sewing-pattern?_pos=15&_sid=d23146d66&_ss=r , (herein after “Jalie ‘3892”), in view of Non-Patent Literature to Jalie Instructions, (2017) Online PDF. The Wayback Machine. https://web.archive.org/web/20170204065841/https://jalie.com/blog/tutorial-sizing/ , (herein after “Jalie_instructions”).
As to Claim 1, Jalie ‘3892 discloses selecting a size of a bodice portion based at least in part on a bust measurement (See Jalie’s Sewing Pattern #3892 Page 1 “Measurements” of Size Chart (Bodice Pattern piece A/B and bust measurement chart #1); selecting a size of a bottom portion based at least in part on a waist measurement and a hips measurement (See Jalie’s Sewing Pattern #3892, Page 1 “Measurements” of Jalie, teaching measuring a waist measurement (#2) and hip measurement (#3)); and coupling the bodice portion to the bottom portion(See Jalie’s Sewing Pattern #3892, Page 8,and View B - Back and Assembly, teaching pinning right side of bodice to right side of briefs, matching center fronts, with the elastic topstitching aligned with the side seam and stitch 1 cm (3/8’’) from edge. (29)).
While Jalie ‘3892 discusses the potential to perform custom sized garments (See Pattern/Size Chart #3892, of Jalie), Jalie ‘3892 does not explicitly disclose a method of constructing a custom sized garment comprising:, wherein the bust measurement corresponds to a first size, wherein the waist measurement corresponds to a second size different than the first size, selecting a length of the top and bottom portions based at least in part on a length measurement, comprising the first size to the bottom portion comprising the second size to construct the garment. 
Jalie Instructions teaches how to customize and pick the right leotard/ dress size- sewing patterns and discloses a method of constructing a custom sized garment comprising (See Figure 1, and Pages 2-3; Jalie Instructions, teach users to take body measurements and select corresponding letters that correlate with custom measurements), wherein the bust measurement corresponds to a first size (Modifying the bust measurement of Jalie ‘3892 with the explicit teaching of Jalie instructions to explicitly teach a plurality of sizes to select from wherein the bust measurement corresponds to a first size.  (See pages 3-5; Jalie Instructions, teaching selecting a bust measurement corresponding to a first size); 
 wherein the waist measurement corresponds to a second size different than the first size (Modifying the waist measurement of Jalie ‘3892 with the explicit teaching of Jalie instructions to explicitly teach a plurality of sizes to select from wherein the waist measurement corresponds to a second size different than the first size. (See Figure 1, and Pages 3-5; Jalie Instructions, teaching selecting the waist measurement corresponding to a second size different than the first size), 
selecting a length of the top and bottom portions based at least in part on a length measurement (Modifying the length measurement of Jalie’s Sewing Pattern #3892, (See Size Chart #3892, Page 1 “Measurements” of Jalie ‘3892, teaching measuring a length (#4 Tronc and Girth), with the explicit teaching of Jalie Instructions teaching a plurality of sizes to select from based on top and bottom portions based in part on a length measurement (See pages 3-5, Specifically Figures 1 & 2; Jalie Instructions, teaching selecting a length of the top and bottom portions based at least in part on a length measurement), comprising the first size to the bottom portion comprising the second size to construct the garment (Modifying the pattern of Jalie’s Sewing Pattern #3892, (See Size Chart #3892) with the Jalie Instructions (See Pages 4 & 5; Jalie Instructions, Steps 1-3; wherein the Jalie Instructions teach, taking the measurements and then correlating that to a first and second size to construct the garment). 

    PNG
    media_image1.png
    846
    1400
    media_image1.png
    Greyscale

	
    PNG
    media_image2.png
    842
    925
    media_image2.png
    Greyscale

Jalie ‘3892 is analogous art to the claimed invention as it relates to a method for making a leotard in a plurality of sizes for the garment wearer; and, Jalie Instructions is analogous art to the claimed invention in that it provides more clarity with in-depth detailed instructions where leotard garments may be customized to suit the unique geometries of the garment wearers.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the method of forming the leotards of Jalie ‘3892, with a method of constructing a custom sized garment comprising:, wherein the bust measurement corresponds to a first size, wherein the waist measurement corresponds to a second size different than the first size, selecting a length of the top and bottom portions based at least in part on a length measurement, comprising the first size to the bottom portion comprising the second size to construct the garment, as taught by Jalie Instructions, in order to provide further customization and support with the leotard for the garment wearer by securing the movement of the bodice for the garment wearer .
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 5, Jalie ‘3892/Jalie Instructions disclose the method of claim 1, in which the size of the bodice portion ranges from a size 0 to a size 8 (See Annotated Figure #A below, See Pattern # 3892 of Jalie.  Size 0 in the US as provided by the Applicant is a Bust Measurement of 27”-29”.  The prior art reference teaches the same bust measurements which correlates to the specific bodice portion range recited in the Applicant’s disclosure. See Figure #A.  Subsequently, Figure #A illustrates the additional bust measurements for sizes (2,4,6 and 8) for the bodice portion as provided in the disclosure and shown below)

    PNG
    media_image3.png
    888
    1872
    media_image3.png
    Greyscale

As to Claim 6, Jalie ‘3892/Jalie Instructions disclose the method of claim 1, in which the size of the bottom portion ranges from a size 0 to a size 8 (See Annotated Figure #B below, See Pattern # 3892 of Jalie. Size 0 in the US as provided by the Applicant is a Waist Measurement  of 22”-24”.  The prior art reference teaches the same waist measurement recited in the Applicant’s disclosure. See Figure #B.  Subsequently, Figure #B illustrates the additional waist measurements for sizes (2,4,6 and 8) for the bottom portion as provided in the disclosure and shown below)

    PNG
    media_image4.png
    747
    1431
    media_image4.png
    Greyscale

As to Claim 7, Jalie ‘3892/Jalie Instructions disclose the method of claim 1, in which the size of the bodice portion ranges from a size extra small (XS) to a size extra-large (XL) (See Annotated Figure #C below, See Pattern # 3892 of Jalie. Size XS in the US as provided by the Applicant is a bodice portion  of 27”-29” for the bottom portion per the disclosure.  The prior art reference teaches the same waist measurement recited in the Applicant’s disclosure. See Figure #C.  Subsequently, Figure #C illustrates the additional bust measurement range for sizes (S,M,L and XL) for the bodice portion range as provided in the disclosure and shown below).

    PNG
    media_image5.png
    962
    1888
    media_image5.png
    Greyscale


As to Claim 8, Jalie ‘3892/Jalie Instructions disclose the method of claim 1, in which size of the bottom portion ranges from a size extra small (XS) to a size extra-large (XL) (See Annotated Figure #D below, See Pattern # 3892 of Jalie. Size XS in the US as provided by the Applicant is a Waist Measurement  of 22”-24” for the bottom portion per the disclosure.  The prior art reference teaches the same waist measurement recited in the Applicant’s disclosure. See Figure #D.  Subsequently, Figure #D illustrates the additional waist measurements for sizes (S,M,L and XL) for the bottom portion range as provided in the disclosure and shown below). 

    PNG
    media_image6.png
    863
    1882
    media_image6.png
    Greyscale


As to Claim 9, Jalie ‘3892/Jalie Instructions disclose the method of Claim 1, in which the size of the bodice portion is only pairable with a subset of the sizes of the bottom portion (See Pattern # 3892, Page 8 of Jalie, teaching in View B- Back and Assembly, “P in right side of bodice to right side of briefs, matching center fronts, with the elastic topstitching aligned with the side seam and stitch 1 cm (3/8’’) from edge. (29)”.  Jalie suggest that the size of the bodice portion is only pairable with a subset of the sizes of the bottom portion by providing the different sizes in the bodice and the briefs based on the bust and waist measurements).
As to Claim 10, Jalie ‘3892/Jalie Instructions disclose the method of Claim 1, in which a size of the garment is selected from a group consisting of short, medium, and long (See Annotated Figure #E below, See Pattern # 3892 of Jalie. Size Short in the US as provided by the Applicant is a Torso Measurement  of 53”-55” for the size of the garment per the disclosure.  The prior art reference teaches the same torso range recited in the Applicant’s disclosure. See Figure #E.  Subsequently, Figure #E illustrates the additional torso measurements for sizes (Medium and Large) for the size of the garment as provided in the disclosure and shown below).

    PNG
    media_image7.png
    925
    1852
    media_image7.png
    Greyscale


As to Claim 11, Jalie ‘3892 discloses a bodice portion based at least in part on a bust measurement (See Jalie’s Sewing Pattern #3892 Page 1 “Measurements” of Size Chart (Bodice Pattern piece A/B and bust measurement chart #1); a bottom portion 

based at least in part on a waist measurement and a hips measurement (See Jalie’s Sewing Pattern #3892, Page 1 “Measurements” of Jalie, teaching a bottom portion measuring a waist measurement (#2) and hip measurement (#3)); and further wherein the bodice portion is coupled to the bottom portion (See Jalie’s Sewing Pattern #3892, Page 8,and View B - Back and Assembly, teaching pinning right side of bodice to right side of briefs, matching center fronts, with the elastic topstitching aligned with the side seam and stitch 1 cm (3/8’’) from edge. (29)).  
While Jalie ‘3892 discusses the potential to perform custom sized garments (See Pattern/Size Chart #3892, of Jalie), Jalie ‘3892 does not explicitly disclose a custom sized garment comprising, a bodice portion having a first size, a bottom portion having a second size different than the first size, wherein a length of the top and bottom portions is based at least in part on a length measurement.
Jalie Instructions teaches how to customize and pick the right leotard/ dress size- sewing patterns and discloses a custom sized garment comprising (See Figure 1, and Pages 2-3; Jalie Instructions, teach users to take body measurements and select corresponding letters that correlate with custom measurements),  a bodice portion having a first size (Modifying the bodice portion of Jalie ‘3892 with the explicit teaching of Jalie instructions to explicitly teach a plurality of sizes to select from wherein the bodice portion having a first size. (See pages 3-5; Jalie Instructions, teaching selecting a bodice portion corresponding to a first size); a bottom portion having a second size different than the first size (Modifying the bottom portion of Jalie ‘3892 with the explicit teaching of Jalie instructions to explicitly teach a plurality of sizes to select from wherein the bottom portion having a second size different than the first size. (See Figure 1, and Pages 3-5; Jalie Instructions, teaching selecting the bottom portion having a second size different than the first size); wherein a length of the top and bottom portions is based at least in part on a length measurement (Modifying the length measurement of Jalie’s Sewing Pattern #3892, (See Size Chart #3892, Page 1 “Measurements” of Jalie ‘3892, teaching measuring a length (#4 Tronc and Girth), with the explicit teaching of Jalie Instructions teaching a plurality of sizes to select from based on top and bottom portions based in part on a length measurement (See pages 3-5, Specifically Figures 1 & 2; Jalie Instructions, teaching wherein a length of the top and bottom portions is based at least in part on a length measurement)



    PNG
    media_image1.png
    846
    1400
    media_image1.png
    Greyscale

	
    PNG
    media_image2.png
    842
    925
    media_image2.png
    Greyscale

Jalie ‘3892 is analogous art to the claimed invention as it relates to a method for making a leotard in a plurality of sizes for the garment wearer; and, Jalie Instructions is analogous art to the claimed invention in that it provides more clarity with in-depth detailed instructions where leotard garments may be customized to suit the unique geometries of the garment wearers.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the method of forming the leotards of Jalie ‘3892, with a custom sized garment comprising, a bodice portion having a first size, a custom sized garment comprising, a bottom portion having a second size different than the first size, wherein a length of the top and bottom portions is based at least in part on a length measurement, as taught by Jalie Instructions, in order to provide further customization and support with the leotard for the garment wearer by securing the movement of the bodice for the garment wearer.
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 15, Jalie ‘3892/Jalie Instructions disclose the custom sized garment of claim 11 in which the size of the bodice portion ranges from a size 0 to a size 8 (See Annotated Figure #A below, See Pattern # 3892 of Jalie.  Size 0 in the US as provided by the Applicant is a Bust Measurement of 27”-29”.  The prior art reference teaches the same bust measurements which correlates to the specific bodice portion range recited in the Applicant’s disclosure. See Figure #A.  Subsequently, Figure #A illustrates the additional bust measurements for sizes (2,4,6 and 8) for the bodice portion as provided in the disclosure and shown below).  

    PNG
    media_image3.png
    888
    1872
    media_image3.png
    Greyscale

As to Claim 16, Jalie ‘3892/Jalie Instructions disclose the custom sized garment of claim 11 in which the size of the bottom portion ranges from a size 0 to a size 8 (See Annotated Figure #B below, See Pattern # 3892 of Jalie. Size 0 in the US as provided by the Applicant is a Waist Measurement  of 22”-24”.  The prior art reference teaches the same waist measurement recited in the Applicant’s disclosure. See Figure #B.  Subsequently, Figure #B illustrates the additional waist measurements for sizes (2,4,6 and 8) for the bottom portion as provided in the disclosure and shown below).

    PNG
    media_image4.png
    747
    1431
    media_image4.png
    Greyscale


As to Claim 17, Jalie ‘3892/Jalie Instructions disclose the custom sized garment of claim 11 in which the size of the bodice portion ranges from a size extra small (XS) to a size extra large (XL) (See Annotated Figure #C below, See Pattern # 3892 of Jalie. Size XS in the US as provided by the Applicant is a bodice portion  of 27”-29” for the bottom portion per the disclosure.  The prior art reference teaches the same waist measurement recited in the Applicant’s disclosure. See Figure #C.  Subsequently, Figure #C illustrates the additional bust measurement range for sizes (S,M,L and XL) for the bodice portion range as provided in the disclosure and shown below).

    PNG
    media_image5.png
    962
    1888
    media_image5.png
    Greyscale

  As to Claim 18, Jalie ‘3892/Jalie Instructions disclose the custom sized garment of claim 11 in which size of the bottom portion ranges from a size extra small (XS) to a size extra large (XL) ) (See Annotated Figure #D below, See Pattern # 3892 of Jalie. Size XS in the US as provided by the Applicant is a Waist Measurement  of 22”-24” for the bottom portion per the disclosure.  The prior art reference teaches the same waist measurement recited in the Applicant’s disclosure. See Figure #D.  Subsequently, Figure #D illustrates the additional waist measurements for sizes (S,M,L and XL) for the bottom portion range as provided in the disclosure and shown below). 

    PNG
    media_image6.png
    863
    1882
    media_image6.png
    Greyscale




As to Claim 19, Jalie ‘3892/Jalie Instructions disclose the custom sized garment of claim 11 in which the size of the bodice portion is only pairable with a subset of the sizes of the bottom portion (See Pattern # 3892, Page 8 of Jalie, teaching in View B- Back and Assembly, “P in right side of bodice to right side of briefs, matching center fronts, with the elastic topstitching aligned with the side seam and stitch 1 cm (3/8’’) from edge. (29)”.  Jalie suggest that the size of the bodice portion is only pairable with a subset of the sizes of the bottom portion by providing the different sizes in the bodice and the briefs based on the bust and waist measurements).  
As to Claim 20, Jalie ‘3892/Jalie Instructions disclose the custom sized garment of claim 11 in which a size of the garment is selected from a group consisting of short, medium, and long (See Annotated Figure #E below, See Pattern # 3892 of Jalie. Size Short in the US as provided by the Applicant is a Torso Measurement  of 53”-55” for the size of the garment per the disclosure.  The prior art reference teaches the same torso range recited in the Applicant’s disclosure. See Figure #E.  Subsequently, Figure #E illustrates the additional torso measurements for sizes (Medium and Large) for the size of the garment as provided in the disclosure and shown below).

Claims 2 – 4, and 12 - 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Non-Patent Literature to Jalie ‘3892, “JOELLE”, (2018) Online PDF. Les patrons Jalie. Web. https://jalie.com/products/joelle-half-zip-leotards-sewing-pattern?_pos=15&_sid=d23146d66&_ss=r , (herein after “Jalie ‘3892”),
Non-Patent Literature to Jalie ‘3892, “JOELLE”, (2018) Online PDF. Les patrons Jalie. Web. https://jalie.com/products/joelle-half-zip-leotards-sewing-pattern?_pos=15&_sid=d23146d66&_ss=r , (herein after “Jalie ‘3892”), in view of Non-Patent Literature to Jalie Instructions, (2017) Online PDF. The Wayback Machine. https://web.archive.org/web/20170204065841/https://jalie.com/blog/tutorial-sizing/ , (herein after “Jalie_instructions”) as to claims 1 and 11 respectively above, and further in view of Non-Patent Literature to Jalie ‘2446, “Bikini Pattern Sizes”, (2004) Online PDF. Les patrons Jalie. Web. https://cdn.shopify.com/s/files/1/0267/4075/2568/files/product_sizes_2446.pdf?v=1605550702 (herein after “Jalie ‘2446”).
As to Claim 2, Jalie ‘3892/Jalie Instructions disclose the method of claim 1. 
However, Jalie ‘3892/Jalie Instructions do not explicitly disclose the method in which selecting a size of the bodice portion is further based on a bra cup size.  
Jalie ‘2446 teaches patterns and sizes and discloses the method in which selecting a size of the bodice portion is further based on a bra cup size (See Annotated Figure AA ,and Bikini Pattern Sizes Page 1, Sections 1-2 teaching selecting a bra cup size) (See Annotated Figure #AA below of Jalie, Cup Size A in the US as provided by the Applicant is a Bust Measurement less than 27” for the cup size per the disclosure.  The prior art reference teaches the same bust measurement recited in the Applicant’s disclosure. See Figure #AA.  Subsequently, Figure #AA illustrates the additional bust measurements for sizes (B, C, D, and DD) for the bust portion as provided in the disclosure and shown below).

    PNG
    media_image8.png
    968
    1790
    media_image8.png
    Greyscale

Jalie ‘2446 is analogous art to the claimed invention in that it provides an ability to use cups as pad inserts to further customize the swimwear top for the garment wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the method of forming the bodice of Jalie ‘3892/Jalie Instructions, with the method in which selecting a size of the bodice portion is further based on a bra cup size, as taught by Jalie ‘2446, in order to provide further customization and support in the bodice for the garment wearer by securing the movement of the bodice for the garment wearer .
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 3, Jalie ‘3892/Jalie Instructions/‘2446 disclose the method of claim 2, in which the garment is a swimsuit (See Pattern # 2446 of Jalie, teaching a swimsuit (Bikini).  
As to Claim 4, Jalie ‘3892/Jalie Instructions/‘2446 disclose the method of claim 2, in which the garment is a leotard (See Pattern # 3892 of Jalie. Page 1, teaching a leotard).  
As to Claim 12, Jalie ‘3892/Jalie Instructions disclose the custom sized garment of claim 11.
	However, Jalie ‘3892/Jalie Instructions do not explicitly disclose selecting a size of the bodice portion is further based on a bra cup size.  
 Jalie ‘2446 teaches patterns and sizes and discloses selecting a size of the bodice portion is further based on a bra cup size (See Annotated Figure AA ,and Bikini Pattern Sizes Page 1, Sections 1-2 teaching selecting a bra cup size) (See Annotated Figure #AA below of Jalie, Cup Size A in the US as provided by the Applicant is a Bust Measurement less than 27” for the cup size per the disclosure.  The prior art reference teaches the same bust measurement recited in the Applicant’s disclosure. See Figure #AA.  Subsequently, Figure #AA illustrates the additional bust measurements for sizes (B, C, D, and DD) for the bust portion as provided in the disclosure and shown below). 

    PNG
    media_image8.png
    968
    1790
    media_image8.png
    Greyscale

Jalie ‘2446 is analogous art to the claimed invention in that it provides an ability to use cups as pad inserts to further customize the swimwear top for the garment wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the method of forming the bodice of Jalie ‘3892/Jalie Instructions, with the method in which selecting a size of the bodice portion is further based on a bra cup size, as taught by Jalie ‘2446, in order to provide further customization and support in the bodice for the garment wearer by securing the movement of the bodice for the garment wearer .
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 13, Jalie ‘3892/Jalie Instructions/‘2446 disclose the custom sized garment of claim 12 in which the garment is a swimsuit (See Pattern # 2446 of Jalie, teaching a swimsuit (Bikini).  
As to Claim 14, Jalie ‘3892/Jalie Instructions/‘2446 disclose the custom sized garment of claim 12 in which the garment is a leotard (See Pattern # 3892 of Jalie. Page 1, teaching a leotard).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday7:00 AM to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWOKWO OLABISI REDHEAD/Examiner, Art Unit 3732              

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732